--------------------------------------------------------------------------------

EXHIBIT 10.1

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
REGULATION S PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT
BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made effective as of the 7th day of November, 2007.

BETWEEN:

THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS
AGREEMENT

(hereinafter called the “Subscriber”)

OF THE FIRST PART

AND:

COLOURED (US) INC., a Nevada corporation

(hereinafter called the “Company”)

OF THE SECOND PART

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1      Definitions. The following terms will have the following meanings for
all purposes of this Agreement.

(a) “Agreement” shall mean this Agreement, and all schedules and amendments to
in the Agreement.

(b) “Common Stock” means the Common Stock of the Company with a par value of
$0.001 per share.

(c) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended.

(d) “Subscriber” shall mean the Subscriber executing the signature page to this
Agreement.

(e) “Offering” shall mean the offering of up to 4,000,000 shares of Common Stock
by the Company.

(f) “SEC” shall mean the United States Securities and Exchange Commission.

(g) “SEC Filings” means the reports, schedule, forms and other filings made by
the Company with the SEC in accordance with its obligations under Section 13(a)
or 15(d) of the Exchange Act, including its annual reports on Form 10-KSB, its
quarterly reports on Form 10-QSB and its current reports on Form 8-K.

--------------------------------------------------------------------------------

- 2 –

(h) “Securities Act” shall mean the United States Securities Act of 1933, as
amended.

(i) "Shares" means those Common Stock to be purchased by the Subscriber, as
indicated on the signature page of this Agreement;

(j) “Subscription Price” means the subscription price of $0.05 per Share payable
by the Subscriber to the Company in consideration for the purchase and sale of
the Shares in accordance with Section 2.1 of this Agreement.

1.2      Schedules. The following schedules are attached to and form part of
this Agreement:

Schedule A Definition of U.S. Person

1.3      Currency. All dollar amounts referred to in this agreement are in
United States funds, unless expressly stated otherwise.

ARTICLE 2
PURCHASE AND SALE OF SHARES

2.1      Agreement to Subscribe. Subject to the terms and conditions of this
Agreement, the Subscriber hereby subscribes for and agrees to purchase from the
Company such number of Shares as is set forth upon the signature page hereof at
the Subscription Price. Upon execution, the subscription by the Subscriber will
be irrevocable.

2.2      Payment of Subscription Price. The Subscription Price is payable by the
Subscriber contemporaneously with the execution and delivery of this
Subscription Agreement and will be advanced to the Company or its solicitors.
The Subscriber acknowledges that if the funds are advanced to the Company’s
solicitors, the solicitors shall release such funds to the Company on
confirmation by the Company that it will accept the subscription.

2.3      Acceptance by Company. Upon execution of this Agreement by the Company,
the Company agrees to sell such Shares to the Subscriber for the Subscription
Price subject to the Company’s right to sell to the Subscriber such lesser
number of Shares as it may, in its sole discretion, deem necessary or desirable.

2.4      Compliance with Securities Laws. Any acceptance by the Company of the
Subscription is conditional upon compliance with all securities laws and other
applicable laws of the jurisdiction in which the Subscriber is resident. Each
Subscriber will deliver to the Company all other documentation, agreements,
representations and requisite government forms required by the lawyers for the
Company as required to comply with all securities laws and other applicable laws
of the jurisdiction of the Subscriber.

2.5      Loan Pending Subscription. Pending acceptance of this subscription by
the Company, all funds paid by the Subscriber shall be deposited by the Company
and immediately available to the Company for its corporate purposes. In the
event the subscription is not accepted, the subscription funds will constitute a
non-interest bearing demand loan of the Subscriber to the Company.

2.6      Delivery of Certificates. The Subscriber hereby authorizes and directs
the Company to deliver the Shares to be issued to such Subscriber pursuant to
this Agreement to the Subscriber’s address indicated on the signature page of
this Agreement.

2.7      No Minimum Subscription. The Subscriber acknowledges and agrees that
the subscription for the Shares and the Company’s acceptance of the subscription
is not subject to any minimum subscription for the Offering.

--------------------------------------------------------------------------------

- 3 –

ARTICLE 3
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

3.1      Exemption from Registration. The Subscriber acknowledges and agrees
that the Shares will be offered and sold to the Subscriber without such offers
and sales being registered under the Securities Act and will be issued to the
Subscriber in an offshore transaction outside of the United States in accordance
with a safe harbour from the registration requirements of the Securities Act
provided by Rule 903 of Regulation S of the Securities Act based on the
representations and warranties of the Subscriber in this Agreement. As such, the
Subscriber further acknowledges and agrees that all Securities will, upon
issuance, be “restricted securities” within the meaning of the Securities Act.

3.2      Resales of Securities. The Subscriber acknowledges that that the Shares
may not be offered, resold, pledged or otherwise transferred except through an
exemption from registration under the Securities Act or pursuant to an effective
registration statement under the Securities Act and in accordance with all
applicable state securities laws and the laws of any other jurisdiction. The
Subscriber agrees to resell the Shares only in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration pursuant
to the Securities Act. The Subscriber agrees that the Company will refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration. The
Subscriber agrees that the Company may require the opinion of legal counsel
reasonably acceptable to the Company in the event of any offer, sale, pledge or
transfer of any of the Shares by the Subscriber pursuant to an exemption from
registration under the Securities Act.

3.3      No Requirement to Register. The Subscriber acknowledges and agrees that
the Company has no obligation to register the resale of the Shares pursuant to
the Securities Act or to otherwise qualify the Shares for resale under any
federal, state or provincial securities laws.

3.4      Hedging Transactions. The Subscriber agrees not to engage in hedging
transactions with regard to the Shares unless in compliance with the Securities
Act.

3.5      Share Certificates. The Subscriber acknowledges and agrees that all
certificates representing the Shares will be endorsed with the following legend,
or such similar legend as deemed advisable by legal counsel for the Company, to
ensure compliance with Regulation S of the Securities Act and to reflect the
status of the Shares as restricted securities:

     

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.”

3.6      Representations and Warranties of the Subscriber. The Subscriber,
represents and warrants to the Company as follows, and acknowledges that the
Company is relying upon such covenants, representations and warranties in
connection with the sale of the Shares to the Subscriber:

(a) The Subscriber is not a “U.S. Person” as defined by Regulation S of the
Securities Act, as set forth in Schedule A of this Agreement.

(b) The Subscriber is not acquiring the Shares for the account or benefit of a
U.S. Person.

(c) The Subscriber was not in the United States at the time the offer to
purchase the Shares was received or at the time this Agreement was executed.

--------------------------------------------------------------------------------

- 4 –

(d) The Subscriber has such knowledge, sophistication and experience in business
and financial matters such that it is capable of evaluating the merits and risks
of the investment in the Shares. The Subscriber has evaluated the merits and
risks of an investment in the Shares. The Subscriber can bear the economic risk
of this investment, and is able to afford a complete loss of this investment.

(e) The Subscriber acknowledges that the Company is in the early stages of
development of its business and the Company’s success is subject to a number of
significant risks, including the risk that the Company will not be able to
finance its plan of operations and that the Company’s business plan will not
succeed. The Subscriber acknowledges that any forward-looking information
provided by the Company to the Subscriber are subject to risks and uncertainties
and that the Company’s actual results may differ materially from the results
anticipated.

(f) The Shares will be acquired by the Subscriber for investment for the
Subscriber's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

(g) The Subscriber has received or has had full opportunity to review the SEC
Filings. The Subscriber has had full opportunity to ask questions and receive
answers from representatives of the Company regarding the SEC Filings, the terms
and conditions of the Offering and the business, properties, prospects and
financial condition of the Company, each as is necessary to evaluate the merits
and risks of investing in the Shares. The Subscriber believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Shares. The Subscriber has had full opportunity to discuss this
information with the Subscriber’s legal and financial advisers prior to
execution of this Agreement.

(h) The Subscriber acknowledges that the Shares will be offered and sold without
registration under the Securities Act in a private placement that is exempt from
the registration provisions of the Securities Act based on the truth and
accuracy of the representations of the Subscriber. The Subscriber understands
that the Shares the Subscriber is purchasing are characterized as “restricted
securities” under the Securities Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, the Subscriber represents that it is familiar with SEC Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. The Subscriber further acknowledges that the
offering of the Shares by the Company has not been reviewed by the SEC or any
state or provincial securities regulatory authority.

(i) The Subscriber has satisfied himself or herself as to the full observance of
the laws of his or her jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within his jurisdiction for the purchase of the Shares; (ii) any
foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; (iv) the income tax
and other tax consequences, if any, that may be relevant to an investment in the
Shares; and (v) any restrictions on transfer applicable to any disposition of
the Shares imposed by the jurisdiction in which the Subscriber is resident.

(j) The Subscriber has not purchased the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

(k) This Agreement has been duly authorized, validly executed and delivered by
the Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms.

--------------------------------------------------------------------------------

- 5 –

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4.1      Representations and Warranties of the Company. The Company represents
and warrants to the Subscriber and acknowledges that the Subscriber is relying
upon such representations and warranties in connection with the execution,
delivery and performance of this Agreement:

(a) The Company is a corporation duly incorporated and in good standing under
the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted, to enter
into this Agreement and to sell the Shares to the Subscriber.

(b) The execution and delivery by the Company of this Agreement has been duly
authorized by all necessary action on the part of the Company, and no further
consent or action is required by the Company, its board of directors or its
stockholders.

(c) The issuance of the Shares has been duly authorized by all necessary
corporate action of the Company.

(d) Upon payment of the Subscription Price and issuance in accordance with the
terms and conditions of this Agreement, the Shares will be validly issued, fully
paid and non-assessable shares of the Company’s common stock.

(e) The existing stockholders of the Company have no pre-emptive or similar
rights to purchase shares of Common Stock from the Company.

(f) The issue and sale of the Shares by the Company does not and will not
conflict with, and does not and will not result in a breach of, any of the terms
of its Articles of Incorporation or Bylaws or any agreement or instrument to
which the Company is a party.

ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1      Effectiveness of Representations; Survival. Each party is entitled to
rely on the representations, warranties and agreements of each of the other
parties and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. The representation, warranties and agreements will survive the
purchase and sale of the Shares.

5.2      Further Assurances. Each of the parties hereto will cooperate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

5.3      Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

5.4      Expenses. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants.

5.5      Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

5.6      Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of this Agreement will be enforceable in accordance
with its terms.

--------------------------------------------------------------------------------

- 6 –

5.7 Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):

  If to the Subscriber:           AT THE ADDRESS SET FORTH ON THE     SIGNATURE
PAGE TO THIS AGREEMENT         If to the Company:           COLOURED (US) INC.  
  Attention: Mr. Lars Brannvall, President     Suite 3.19, MLS Business Centre  
  130 Shaftesbury Avenue     London, UK W1D 5EU

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

5.8      Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

5.9      Benefits. This Agreement is and will only be construed as for the
benefit of or enforceable by those persons party to this Agreement.

5.10    Assignment. This Agreement may not be assigned (except by operation of
law) by any party without the consent of the other parties.

5.11    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

5.12    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.

5.13    Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

5.14    Fax Execution. This Agreement may be executed by delivery of executed
signature pages by fax and such fax execution will be effective for all
purposes.

5.15    Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

--------------------------------------------------------------------------------

- 7 –

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Shares Subscribed for:   4,000,000 Shares       Subscription Price
(per Shares):   US$ 0.05 per Share       Total Subscription Price:   US$ 200,000
      Signature of Subscriber or Authorized Signatory of   /s/ C. Marechal /s/
M. Bringold Subscriber:       Name of Authorized Signatory of   C. Marechal M.
Bringold Subscriber (if applicable):       Title of Authorized Signatory of  
Senior Vice President Deputy Vice Presiden Subscriber (if applicable):      
Name of Subscriber:   Banque SCS Alliance SA       Address of Subscriber:  
Route de Chancy 6B, Case postale           CH-1211 GENÉVE 8       Telephone No.
  +41 22 839 74 68       ACCEPTED BY:     COLOURED (US) INC.     Signature of
Authorized Signatory:   /s/ Lars Brannvall       Name of Authorized Signatory:  
Lars Brannvall       Position of Authorized Signatory:   President       Date of
Acceptance:   7/11 2007


--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF U.S. PERSON

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


--------------------------------------------------------------------------------